MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                            FILED
regarded as precedent or cited before any                                  Apr 30 2019, 8:55 am
court except for the purpose of establishing                                     CLERK
the defense of res judicata, collateral                                     Indiana Supreme Court
                                                                               Court of Appeals
estoppel, or the law of the case.                                                and Tax Court




ATTORNEY FOR APPELLANT                                    ATTORNEYS FOR APPELLEE
Jonathan G. Chance                                        Curtis T. Hill, Jr.
JC Law Offices                                            Attorney General
Evansville, Indiana
                                                          Ellen H. Meilaender
                                                          Supervising Deputy Attorney General
                                                          Indianapolis, Indiana


                                                IN THE
         COURT OF APPEALS OF INDIANA

Mark Allen Farmer,                                        April 30, 2019
Appellant-Defendant,                                      Court of Appeals Case No.
                                                          18A-CR-1745
        v.                                                Appeal from the Vanderburgh Superior
                                                          Court
State of Indiana,                                         The Honorable Robert J. Pigman, Judge
Appellee-Plaintiff                                        Trial Court Cause No.
                                                          82D03-1702-F1-871




Crone, Judge.




Court of Appeals of Indiana | Memorandum Decision 18A-CR-1745 | April 30, 2019                      Page 1 of 21
                                             Case Summary
[1]   Mark Allen Farmer appeals his convictions, following a jury trial, for level 1

      felony child molesting and level 4 felony child molesting. He asserts that the

      trial court abused its discretion and/or committed fundamental error in the

      admission of evidence and other procedural decisions. He further asserts that

      the evidence is insufficient to support his convictions. Finding no abuse of

      discretion or fundamental error, and further finding sufficient evidence to

      support the convictions, we affirm.


                                  Facts and Procedural History
[2]   The evidence most favorable to the verdicts indicates that Krystal Kaiser-Wells

      and Peter Kaiser are the biological parents of M.K. Krystal and Peter were

      married at the time of M.K.’s birth, but they divorced in 2015. Peter

      subsequently married Katelyn Farmer. Katelyn’s father is fifty-six-year old

      Farmer.


[3]   On February 5, 2017, five-year-old M.K. attended a Super Bowl party with her

      mother Krystal and her siblings. M.K. and some other young children were in

      the living room playing with naked Barbie dolls. At some point, M.K. was

      talking aloud so that the others in the room could hear, and stated, “Poppy

      touches my privates.” Tr. Vol. 2 at 106-07. M.K. was referring to Farmer, her




      Court of Appeals of Indiana | Memorandum Decision 18A-CR-1745 | April 30, 2019   Page 2 of 21
      stepgrandfather.1 M.K. and her stepsister, eight-year-old E. (Farmer’s

      biological granddaughter) had spent the night at Farmer’s home the previous

      night. After Krystal heard what M.K. said, Krystal asked M.K. if maybe the

      touching was by accident, or while tickling or playing. M.K. explained, “[N]o

      like under my pants so it can’t be an accident.” Id. at 109. Krystal “freaked

      out” and “just packed up the kids” and left the party. Id. Krystal immediately

      tried to call M.K.’s father, Peter, but was unable to reach him. Krystal then

      called Peter’s mother (M.K.’s paternal grandmother), Ann, who offered to

      come over to Krystal’s house to talk to M.K. since Krystal was so upset and

      crying.


[4]   Ann arrived and sat on the couch and spoke to M.K. while Krystal used her

      smartphone to record the conversation. M.K. told Ann that after E. went

      upstairs to sleep while the two girls were at Farmer’s house, M.K. was alone in

      the basement with Farmer. M.K. stated that Farmer touched her “privates.”

      State’s Ex. 1. M.K. told him to stop, but he did not stop. M.K. said that this

      was not the first time Farmer had touched her privates. He had touched her

      privates every time she spent the night at his house. M.K. used a stuffed animal

      sloth to demonstrate to Ann where and how Farmer had touched her. When

      the conversation ended, Krystal put M.K. to bed. Ann left and went to Peter’s

      house to talk to him and his wife. Ann, Peter, his wife Kaetlyn, and Krystal all




      1
       The record indicates that M.K. also calls her other stepgrandfather “Poppy.” However, there is ample
      evidence in the record that clarifies and establishes that M.K. was referring to Farmer.

      Court of Appeals of Indiana | Memorandum Decision 18A-CR-1745 | April 30, 2019                 Page 3 of 21
      spoke on the phone that evening and agreed that a report should be made to

      Child Protective Services (“CPS”). Krystal called CPS the next morning.


[5]   Two days later, forensic interviewer Molly Elfreich conducted an interview

      with M.K. at Holly’s House.2 The interview was videotaped. M.K. told

      Elfreich that Farmer played with her privates, that he did so every time she

      went to his house, that she did not like it, and that she told him to stop. M.K.

      pointed to the vaginal area on an anatomically correct picture to identify where

      Farmer had touched her. M.K. stated that she called that area her “kitty” and

      that Farmer used his finger to play with her kitty. State’s Ex. 6. He did so

      while M.K. sat on his lap in his favorite chair. M.K. said that Farmer touched

      the outside of her kitty, and when Elfreich asked M.K. if Farmer also touched

      the inside of her kitty, M.K. nodded her head in the affirmative. When later

      asked to demonstrate how Farmer touched her on the “inside,” M.K. moved

      her fingers up and down and in a circular motion, and verbally stated that he

      moved his fingers “up and down and wiggled it.” Id.


[6]   Vanderburgh County Sheriff’s Office Detective Matthew Elrod interviewed

      Farmer on February 9, 2017. Farmer initially denied that he touched M.K.

      inappropriately. Later, he acknowledged that he may have touched or rubbed

      near M.K.’s vagina. He explained that he may have touched M.K’s “cooch”

      accidentally while bouncing her on his knee, unbuttoning her pants, or



      2
       This Court has described Holly’s House as “a child and adult advocacy center located in Evansville.”
      Brakie v. State, 999 N.E.2d 989, 992 (Ind. Ct. App. 2013), trans. denied (2014); see also Tr. Vol. 2 at 169.

      Court of Appeals of Indiana | Memorandum Decision 18A-CR-1745 | April 30, 2019                        Page 4 of 21
      swinging her in the air like an airplane. State’s Ex. 9. For example, he stated,

      “[W]hen she was sitting on my lap and bouncing around I might have went

      inside her pants … I didn’t know her pants were unbuttoned … but I touched

      her .…” Id. When asked specifically whether his finger touched the outside of

      M.K.’s vagina, Farmer said, “[I]t might have[.]” Id. Farmer further described

      an incident where he was trying to button M.K.’s pants and had his hands

      inside her pants. Id. Farmer admitted that M.K. might not be lying about

      where his fingers were, that she might have pushed his hand away, and that she

      might have told him to stop. Id.


[7]   The State charged Farmer with three counts of level 1 felony child molesting.

      At some point, the State discovered that the recording equipment that had been

      newly installed at Holly’s House just before M.K.’s interview had been installed

      improperly. Specifically, only one audio line had been installed into both the

      adult interview room and the child interview room, causing the sound from

      both rooms to feed into the same line. Because there was an adult interview

      being conducted at the same time as M.K.’s interview, the audio from both

      interviews can be heard on the videotape for M.K.’s interview. Accordingly,

      the State sent the audio from M.K.’s interview to the Federal Bureau of

      Investigation (“FBI”) lab in Quantico, Virginia, to have the audio on M.K.’s

      interview enhanced while diminishing the volume and interference caused by

      the audio stream from the adult interview. After receiving the FBI enhanced

      audio, the State used a “screen capture program” editing software to combine

      the new audio with the video, attempting to match the audio with the video as


      Court of Appeals of Indiana | Memorandum Decision 18A-CR-1745 | April 30, 2019   Page 5 of 21
      closely as possible. Tr. Vol. 2. at 178. Prior to trial, on July 13, 2017, the State

      filed a motion to admit M.K.’s videotaped statement pursuant to the protected

      person statute. Following a hearing, the trial court granted the State’s motion

      on August 30, 2017. On November 27, 2017, the State filed an amended

      information, changing the second level 1 felony count to a level 4 felony and

      dismissing the third count.


[8]   A jury trial was held on December 18 and 19, 2017. In addition to hearing the

      live testimony of several witnesses, including both M.K. and Farmer, the jury

      was permitted to view the enhanced audio version of the videotape of the

      Holly’s House forensic interview as well as the videotape of Farmer’s police

      interview. The jury found Farmer guilty as charged. The trial court imposed

      consecutive sentences of twenty-five years for the level 1 felony conviction and

      six years for the level 4 felony conviction, resulting in a thirty-one-year

      aggregate sentence. This appeal ensued.


                                     Discussion and Decision

         Section 1 – The trial court did not abuse its discretion or
       commit fundamental error in admitting the enhanced forensic
                           interview videotape.
[9]   Farmer makes several assertions that the trial court abused its discretion and/or

      committed fundamental error in the admission of evidence. Accordingly, we

      begin by emphasizing that decisions regarding the admission of evidence are

      entrusted to the discretion of the trial court. Laird v. State, 103 N.E.3d 1171,

      1175 (Ind. Ct. App. 2018), trans. denied. We review the trial court’s evidentiary
      Court of Appeals of Indiana | Memorandum Decision 18A-CR-1745 | April 30, 2019   Page 6 of 21
       rulings for prejudicial abuse of the court’s discretion. Williams v. State, 43
N.E.3d 578, 581 (Ind. 2015). The court abuses its discretion only if its decision

       regarding the admission of evidence is clearly against the logic and effect of the

       facts and circumstances before it, or if the court has misinterpreted the law. Id.

       In determining whether improperly admitted evidence has prejudiced the

       defendant, we assess the probable impact of that evidence on the jury in light of

       all the other properly admitted evidence. Id. If independent, properly admitted

       evidence of guilt supports the conviction, the error is harmless. Id.


[10]   Moreover, to preserve a claim of evidentiary error for purposes of appeal, a

       defendant must make a contemporaneous objection at the time the evidence is

       introduced. Laird, 103 N.E.3d at 1175 (citing Brown v. State, 929 N.E.2d 204,

       207 (Ind. 2010)). “The purpose of this rule is to allow the trial judge to consider

       the issue in light of any fresh developments and also to correct any errors.” Id.

       Even if a party objects at trial, he may not object to the admission of evidence

       on one ground at trial and seek reversal on appeal based on different grounds.

       Boatner v. State, 934 N.E.2d 184, 187 (Ind. Ct. App. 2010). Put another way,

       advancing a new ground for relief on appeal results in waiver of the claim. Id.


[11]   Farmer first asserts that the trial court abused its discretion and committed

       reversible error in admitting into evidence State’s Exhibit 6, which was a

       videotape consisting of the enhanced audio version of M.K.’s forensic interview

       combined with the original video. On appeal, Farmer relies on our supreme

       court’s opinion in Lamar v. State, in which the court held that the admission of a

       sound recording should be preceded by certain foundational requirements

       Court of Appeals of Indiana | Memorandum Decision 18A-CR-1745 | April 30, 2019   Page 7 of 21
       disclosing that the recording is, inter alia, of such clarity as to be intelligible and

       enlightening to the jury. 258 Ind. 504, 512-13, 282 N.E.2d 795, 800 (1972). The

       test of the admissibility of a sound recording stated in Lamar applies with equal

       logic to the admissibility of a videotape. Smith v. State, 272 Ind. 328, 331, 397
N.E.2d 959, 962 (1979). The court adopted the Lamar test “in order to

       eliminate the introduction of recordings that are of such poor quality that they

       might lead to jury speculation as to their contents.” Id. However, uniform

       perfection is not required, and, in order for a videotape to be admissible, every

       word need not be intelligible. Id.; Brown v. State, 577 N.E.2d 221, 231 (Ind.

       1991), cert. denied (1992). It is only necessary that the tape, when taken as a

       whole, does not lead the jury to speculate about its contents. Brown, 577
N.E.2d at 231.


[12]   The central basis for Farmer’s argument against the admission of State’s Exhibit

       6 is that “at crucial points in the videotape, the video and audio portions are not

       synchronized … at other crucial points, the audio portion is completely

       unintelligible ….” Appellant’s Br. at 17. This, however, was nowhere close to

       the basis of Farmer’s objection at trial. Instead, during trial, Farmer objected to

       the admission of the videotape “on the grounds that the tape has been changed

       in a sense that it’s been changed from its original volume, it’s been changed

       from its originality.” Tr. Vol. 2 at 181. The State responded that the volume

       enhancement simply clarified the audio and in no way changed the content of

       the videotape. The State further stated that it was also offering for admission

       the original videotape in its original format, and that the jury could refer to the


       Court of Appeals of Indiana | Memorandum Decision 18A-CR-1745 | April 30, 2019   Page 8 of 21
       original format if there were any questions. The trial court overruled Farmer’s

       objection, admitted State’s Exhibit 6 into evidence, and permitted the videotape

       to be played for the jury.3 Because Farmer argues on appeal that State’s Exhibit

       6 was inadmissible based on grounds that he did not argue below, his claim of

       error is waived. See Boatner, 934 N.E.2d at 187.


[13]   Farmer maintains that, even assuming his objection at trial failed to preserve his

       claim of error, the trial court’s decision to admit the videotape constituted

       fundamental error. The fundamental error doctrine is very narrow, and it arises

       only when there are “clearly blatant violations of basic and elementary

       principles, and the harm or potential for harm could not be denied.” Warriner v.

       State, 435 N.E.2d 562, 563 (Ind. 1982). Fundamental error occurs only when

       the error is so prejudicial that a fair trial is rendered impossible. Benefield v. State,

       945 N.E.2d 791, 801 (Ind. Ct. App. 2011). The fundamental error doctrine

       provides relief only in egregious circumstances. Pattison v. State, 54 N.E.3d 361,

       365 (Ind. 2016).


[14]   After reviewing the entirety of the videotape, we do not agree with Farmer’s

       contention that the recording was of such poor quality that it was error,

       fundamental or otherwise, to admit it into evidence.4 We acknowledge that the



       3
        The trial court also admitted into evidence the original Holly’s House forensic interview videotape, State’s
       Exhibit 4, and the enhanced audio-only recording of M.K.’s forensic interview, State’s Exhibit 5. However,
       only State’s Exhibit 6, a combination of the enhanced audio with the original video, was published and
       played for the jury.
       4
        Our supreme court recently stated that appellate courts review video evidence just like any other evidence.
       Love v. State, 73 N.E.3d 693, 698 (Ind. 2017).

       Court of Appeals of Indiana | Memorandum Decision 18A-CR-1745 | April 30, 2019                    Page 9 of 21
       audio and video are indeed unsynchronized and that some words are inaudible.

       We note, however, that the majority of the interview is easily heard and

       understood despite the presence of the background noise created by the other

       interview. We further note that the lack of synchronization between the audio

       and video was consistent and obvious, and would have been obvious to the jury

       as well, but it did not impede our ability to decipher and understand the

       contents of the interview. In sum, we cannot say that the quality of the

       videotape was so poor as to negate its probative value.


[15]   Farmer complains that the “unsynchronized video and audio and the

       unintelligible audio” rendered State’s Exhibit 6 so confusing that it would have

       led the jurors to engage in speculation about its contents, thus making a fair trial

       impossible. Appellant’s Br. at 21. However, the audio and synchronization

       issues with the videotape were fully explained to jurors prior to it being played,

       and the jurors were provided with a transcript of the videotape, as

       supplemented by the forensic interviewer’s recollection, to aid them while

       viewing the videotape, obviating any need for speculation as to its contents.5

       Further, as we discuss more fully below, the forensic interviewer was properly



       5
         The State requested that it be allowed to provide a transcript of the forensic interview to the jury “to assist
       given the technical difficulties.” Tr. Vol. 2 at 184. The State clarified that the transcript would simply be to
       “aid the jury” and was not offered for admission into evidence. Id. at 185. It is within the sound discretion of
       the trial court to furnish the jurors with copies of a transcript to assist and aid them in interpreting inaudible
       or indistinct portions of a tape-recorded statement. Small v. State, 736 N.E.2d 742, 748-49 (Ind. 2000).
       Farmer objected based on the best evidence rule and the fact that the forensic interviewer had made
       corrections to the transcript “mostly” about her recollection as to whether M.K. “shook her head yes or no”
       in response to certain questions. Tr. Vol. 2 at 197. The trial court overruled the objection but admonished the
       jury that “the tape is the evidence” and that if there is any difference between the transcript and the tape
       “you’ve got to rely on what’s on the tape.” Id. at 187.

       Court of Appeals of Indiana | Memorandum Decision 18A-CR-1745 | April 30, 2019                      Page 10 of 21
       permitted to testify after the videotape was played for the jury and to explain

       her personal recollection of what occurred during the interview, again obviating

       any impermissible speculation by the jurors. Under the circumstances, we find

       no error in the trial court’s admission of the videotape.


           Section 2 – The trial court did not abuse its discretion in
         admitting the forensic interviewer’s testimony regarding her
                 personal observations during the interview.
[16]   After State’s Exhibit 6 was played for the jury, the State called the forensic

       interviewer, Elfreich, as a witness to provide her personal account of what

       happened during the forensic interview. The trial court permitted Elfreich to

       testify, over Farmer’s best evidence objection, regarding her personal

       recollection that when she asked M.K., “Does [Farmer] ever touch the inside of

       your kitty?” M.K. “nodded her head” in the affirmative. Id. at 192. Farmer

       complains that, due to the lack of synchronization on the videotape, an

       affirmative head nod by M.K. cannot be seen in response to Elfreich’s question,

       and that Elfreich should not have been permitted to contradict the videotape.


[17]   We note that the best evidence rule simply refers to the principle that when

       trying to prove the content of a document, recording, or photograph, an original

       is the best evidence of that content. Ind. Evidence Rule 1002. The rule also

       applies to video recordings. Wise v. State, 26 N.E.3d 137, 143 (Ind. Ct. App.

       2015), trans. denied. Our supreme court has explained that the purpose of the

       best evidence rule “is to assure that the trier of the facts has submitted to it the

       evidence upon any issue that will best enable it to arrive at the truth.” Crosson v.

       Court of Appeals of Indiana | Memorandum Decision 18A-CR-1745 | April 30, 2019   Page 11 of 21
       State, 268 Ind. 511, 518, 376 N.E.2d 1136, 1141 (1978). “However, when a

       witness has personal knowledge of the facts contained in the best evidence, the

       best evidence rule will not bar the [witness’s] testimony since the witness is not

       being asked to reveal the contents of the best evidence, but rather is being asked

       to recall his own independent observations.” Lopez v. State, 527 N.E.2d 1119,

       1125 (Ind. 1988).


[18]   Unquestionably, Elfreich had personal knowledge of the forensic interview and

       was being asked to recall her own personal observations of what she saw and

       heard during the interview. She was not being asked to reveal the contents of

       the videotape. Therefore, her testimony did not implicate the best evidence rule

       as far as the videotape is concerned. In light of the foregoing, we find no best

       evidence rule violation, and the trial court did not abuse its discretion in

       admitting Elfreich’s testimony.6




       6
         Although a transcript of the videotape was initially given to the jury simply as an aid, after defense
       counsel’s extensive cross-examination of Elfreich, the State requested that the original transcript of the
       forensic interview containing Elfreich’s handwritten corrections be admitted into evidence. The State noted,
       “There’s been substantial questioning of Mrs. Elfreich, um, implying to the jury that there was something
       misleading in the notes she made [in] that transcript that was provided to the jury. So I would ask that that
       transcript be now submitted into evidence so they can see for themselves as they judge her testimony.” Tr.
       Vol. 2 at 206. The trial court admitted the transcript without objection by defense counsel. Transcripts
       should ordinarily not be admitted into evidence unless both sides stipulate to their accuracy and agree to their
       use as evidence. Small, 736 N.E.2d at 748-49. The record here reveals that although defense counsel clearly
       did not stipulate to the accuracy of the transcript, he did not object to the admission of the transcript and
       actually explicitly invited the admission of the transcript into evidence as part of a deliberate trial strategy.
       See Tr. Vol. 2 at 194-96, 206-08; Tr. Vol. 3 at 152. As such, any error in the admission of the original
       transcript of the videotape was invited and not subject to appellate review. See Batchelor v. State, No. 18S-CR-
       436, 2019 WL 1236692, at *9-10 (Ind. Mar. 18, 2019) (clarifying invited error doctrine and emphasizing that
       lack of objection is not enough to invite an error but there must be some evidence that the error resulted from
       appellant’s affirmative actions or as part of deliberate well-informed trial strategy).

       Court of Appeals of Indiana | Memorandum Decision 18A-CR-1745 | April 30, 2019                     Page 12 of 21
         Section 3 – Farmer has waived our review of his claim of
       undue prejudice based upon drumbeat repetition of testimony.
[19]   Farmer next contends that the trial court’s admission of M.K’s videotaped

       forensic interview, as well as allowing additional witnesses to repeat her

       molestation allegations prior to her being called to testify, amounted to the type

       of drumbeat repetition of her testimony disapproved of by our supreme court in

       Modesitt v. State, 578 N.E.2d 649, 654 (Ind. 1991) (disapproving of “drumbeat

       repetition of the declarant’s statements prior to the declarant’s testifying and

       being subject to cross examination.”). Specifically, he asserts that the combined

       testimonies of all the State’s witnesses unduly prejudiced the jury.


[20]   Although at trial Farmer launched a continuing hearsay objection to the

       testimony of the State’s witnesses, he made no specific objection based on

       drumbeat repetition, and therefore he has waived his appellate argument

       premised upon Modesitt. See Norris v. State, 53 N.E.3d 512 (Ind. Ct. App. 2016)

       (finding Modesitt drumbeat argument waived on appeal for failing to object on

       those grounds at trial). In addition, Farmer made no claim of fundamental

       error in his principal appellate brief. Therefore, the issue is waived, and we

       decline to address it further. See Curtis v. State, 948 N.E.2d 1143, 1148 (Ind.

       2011) (concluding that failure to raise fundamental error regarding issue in

       principal appellate brief results in waiver of issue).




       Court of Appeals of Indiana | Memorandum Decision 18A-CR-1745 | April 30, 2019   Page 13 of 21
        Section 4 – The trial court did not commit fundamental error
           in admitting Farmer’s videotaped statement to police.
[21]   We now address Farmer’s assertion that the trial court committed fundamental

       error in admitting his videotaped statement to police as evidence of both level 1

       and level 4 felony child molesting. He first argues that the statement was

       inadmissible because the State failed to present independent evidence of the

       corpus delicti. In Shinnock v. State, 76 N.E.3d 841 (Ind. 2017), our supreme

       court explained as follows:


               In Indiana, a person may not be convicted of a crime based solely
               on a nonjudicial confession of guilt. Rather, independent proof
               of the corpus delicti is required before the defendant may be
               convicted upon a nonjudicial confession. Proof of the corpus
               delicti means “proof that the specific crime charged has actually
               been committed by someone.” Thus, admission of a confession
               requires some independent evidence of commission of the crime
               charged. The independent evidence need not prove that a crime
               was committed beyond a reasonable doubt, but merely provide
               an inference that the crime charged was committed. This
               inference may be created by circumstantial evidence. The
               purpose of the corpus delicti rule is to prevent the admission of a
               confession to a crime which never occurred. The State is not
               required to prove the corpus delicti by independent evidence
               prior to the admission of a confession, as long as the totality of
               independent evidence presented at trial establishes the corpus
               delicti.


       Id. at 843 (citations omitted). This Court has concluded that the corpus delicti

       rule does not require the State to make a prima facie case as to each element of




       Court of Appeals of Indiana | Memorandum Decision 18A-CR-1745 | April 30, 2019   Page 14 of 21
       the offenses charged. Seal v. State, 105 N.E.3d 201, 210 (Ind. Ct. App. 2018),

       trans. denied.


[22]   Here, there was ample independent evidence to provide a reasonable inference

       that M.K. was the victim of more than one instance of child molesting and that

       Farmer was the perpetrator. This evidence includes M.K.’s videotaped forensic

       interview, which we have already concluded was properly admitted into

       evidence, Elfreich’s testimony, which was also properly admitted, and M.K.’s

       direct testimony during trial that Farmer touched her vagina on more than one

       occasion. As stated above, and contrary to Farmer’s assertions, the State was

       not required to present independent evidence as to each element of the offenses.

       Rather, the State was simply required to present admissible independent

       evidence, circumstantial or otherwise, that provided an inference that the

       crimes charged were committed. Under the circumstances presented, the

       purpose of the corpus delicti rule was satisfied, and Farmer has failed to

       demonstrate that fundamental error occurred on this basis.


[23]   Farmer also asserts that the trial court committed fundamental error in

       admitting his videotaped statement because some of Detective Elrod’s questions

       during the interview could be interpreted as “indirect vouching” for M.K.’s

       credibility. Appellant’s Br. at 34. Upon our review of the relevant portions of

       the videotape, we disagree.


[24]   Vouching testimony is generally prohibited under Indiana Evidence Rule

       704(b), which states: “Witnesses may not testify to opinions concerning intent,


       Court of Appeals of Indiana | Memorandum Decision 18A-CR-1745 | April 30, 2019   Page 15 of 21
       guilt, or innocence in a criminal case; the truth or falsity of allegations; whether

       a witness has testified truthfully; or legal conclusions.” “Such testimony invades

       the province of the jury because it is essential that the trier of fact determine the

       credibility of the witnesses and the weight of the evidence.” Hinesley v. State, 999
N.E.2d 975, 985 (Ind. Ct. App. 2013), trans. denied (2014).


[25]   This Court has acknowledged that statements made by police officers during

       interrogations or interviews potentially can be problematic under Evidence Rule

       704(b). Hamilton v. State, 43 N.E.3d 628, 634 (Ind. Ct. App. 2015). However,

       in Hamilton, we found no error in the admission of police interview questions or

       statements that were designed to elicit a response from the defendant as

       opposed to statements of fact. Id. We further emphasized that statements

       made during a police interview do not carry the same vouching influence as

       trial testimony to that effect. Id. Similar to the statements at issue in Hamilton,

       Detective Elrod’s question asking Farmer if he was “calling M.K. a liar” and

       his statements that M.K.’s “story hadn’t changed” were simply attempts to

       elicit a response from Farmer as opposed to statements of fact. State’s Ex. 9.

       Moreover, as in Hamilton, Detective Elrod’s statements were made as part of a

       police interview and not as trial testimony. Farmer acknowledges, but simply

       urges us to disregard, Hamilton and the reasoning upon which it is based. We

       decline that invitation. Detective Elrod’s questions and statements did not

       amount to improper vouching in the context in which they were made, and

       therefore the admission of Farmer’s videotaped statement did not constitute

       fundamental error.

       Court of Appeals of Indiana | Memorandum Decision 18A-CR-1745 | April 30, 2019   Page 16 of 21
           Section 5 – The trial court did not abuse its discretion in
        allowing M.K. to testify from the prosecutor’s counsel table.
[26]   In addition to challenging the trial court’s evidentiary decisions, Farmer also

       challenges the trial court’s decision, over his objection, to allow M.K. to testify

       from the prosecutor’s counsel table as opposed to from the witness stand.

       Farmer is correct that “Indiana law is ‘distinctly biased’ against trial procedures

       which tend to emphasize the testimony of any single witness.” Shaffer v. State,

       674 N.E.2d 1, 5 (Ind. Ct. App. 1996), trans. denied (1997). Nevertheless,

       “recognizing the potential trauma facing a child in court, Indiana trial courts

       have permitted children to testify under special conditions despite the possibility

       that it would emphasize their testimony.” Id. (citing Stanger v. State, 545 N.E.2d
1105, 1112 (Ind. Ct. App. 1989) (upholding trial court’s decision to allow child

       witnesses to testify with support person sitting behind him/her and with chair

       turned away from defendant and toward jury); Hall v. State, 634 N.E.2d 837,

       841-42 (Ind. Ct. App. 1994) (upholding trial court’s decision to allow child to

       testify with guardian sitting next to her); Brady v. State, 575 N.E.2d 981, 989

       (Ind. 1991) (allowing child to testify by two-way closed-circuit television)). The

       manner in which a party is entitled to question a witness of tender years,

       especially in embarrassing situations, is left largely to the discretion of the trial

       court. Id. (citing Jackson v. State, 535 N.E.2d 1173, 1174 (Ind.1989)). We will

       reverse the trial court’s decision only if there is a clear abuse of such discretion.

       Id.




       Court of Appeals of Indiana | Memorandum Decision 18A-CR-1745 | April 30, 2019   Page 17 of 21
[27]   Here, the trial court permitted then six-year-old M.K. to be sworn in and to

       testify from the prosecutor’s counsel table, explaining to the jury that the court

       was doing so because “of her young age.” Tr. Vol. 2 at 216. Due to the

       embarrassing and traumatic nature of M.K.’s allegations against Farmer, and in

       light of the ample legal authority supporting similar accommodations, we

       cannot say that this was unreasonable. The trial court specifically admonished

       the jury that making accommodations for witnesses was an extremely common

       practice, that it was “not an endorsement of her testimony,” and that the jury

       should not “infer anything” about the facts of the case based upon the

       accommodation. Id. The trial court did not abuse its discretion in allowing

       M.K. to testify from the prosecutor’s counsel table.


       Section 6 – Sufficient evidence supports Farmer’s convictions.
[28]   Finally, Farmer challenges the sufficiency of the evidence supporting his

       convictions for both level 1 and level 4 felony child molesting. In reviewing a

       challenge to the sufficiency of the evidence, we consider only the probative

       evidence and reasonable inferences from it supporting the verdicts. Drane v.

       State, 867 N.E.2d 144, 146 (Ind. 2007). We neither reweigh the evidence nor

       reassess witness credibility. Id. We will affirm a conviction if a reasonable jury

       could have found the defendant guilty beyond a reasonable doubt. Id.


[29]   To convict Farmer of level 1 felony child molesting, the State was required to

       prove that Farmer, a person of at least twenty-one years of age, knowingly or

       intentionally performed “other sexual conduct” with M.K., a child under


       Court of Appeals of Indiana | Memorandum Decision 18A-CR-1745 | April 30, 2019   Page 18 of 21
       fourteen years of age. Ind. Code § 35-42-4-3(a). Indiana Code Section 35-31.5-

       2-221.5 defines “other sexual conduct” in relevant part as “the penetration of

       the sex organ or anus of a person by an object.” Our case law has established

       that a finger is an object for purposes of the child molesting statute. Simmons v.

       State, 746 N.E.2d 81, 86 (Ind. Ct. App. 2001), trans. denied. It is also well

       established that the female sex organ includes the external genitalia and the

       slightest penetration of the female sex organ constitutes child molesting. See,

       e.g., Short v. State, 564 N.E.2d 553, 559 (Ind. Ct. App. 1991) (concluding that

       penetration of female sex organ includes penetration of external genitalia).


[30]   Farmer asserts that M.K.’s use of the term “kitty” to describe where he touched

       her was insufficient to establish that he actually “touched her on her sex organ

       or any part of her genitals or that he penetrated the external genitalia.”

       Appellant’s Br. at 44. We initially note that a conviction for child molesting

       may rest solely upon the uncorroborated testimony of the victim, “despite the

       child’s limited sexual vocabulary or unfamiliarity with anatomical terms.”

       Stewart v. State, 768 N.E.2d 433, 436 (Ind. 2002), cert. denied. The question is

       “whether there was sufficient evidence before the jury so that it could reach the

       conclusion that [the child’s terminology] … refer[ed] to the sex organ.” Id. In

       her forensic interview, M.K. stated that she uses the word “kitty” to refer to her

       “private parts” and that Farmer touched her “kitty” underneath her underwear

       with his finger. State’s Ex. 6. She identified her “kitty” on an anatomically

       correct drawing by circling and pointing to the vaginal area. Id. During her

       direct trial testimony, M.K. confirmed that Farmer touched her “[k]itty” on


       Court of Appeals of Indiana | Memorandum Decision 18A-CR-1745 | April 30, 2019   Page 19 of 21
       “three or two” different occasions, and she also confirmed that her “kitty”

       referred to the vaginal area that she had circled on the drawing during the

       forensic interview. Tr. Vol. 2 at 219-20. Moreover, in his statement to

       Detective Elrod, Farmer admitted that he may have inadvertently touched

       M.K.’s “cooch” on multiple occasions. State’s Ex. 9. There was sufficient

       evidence from which a jury could reasonably infer that both “kitty” and

       “cooch” referred to M.K.’s vagina.


[31]   Regarding penetration, Elfreich testified that M.K. nodded her head in the

       affirmative when asked if Farmer had ever touched the “inside” of her “kitty.”

       Tr. Vol. 2 at 192. M.K. further demonstrated how Farmer touched her by

       moving her finger up and down and in a circular motion. Id. at 193. Farmer’s

       assertion that this evidence is “hopelessly vague” regarding penetration, see

       Appellant’s Br. at 47, is simply a request for us to reweigh the evidence and

       reassess witness credibility, and we will not. There was sufficient evidence from

       which a jury could reasonably infer that Farmer penetrated, however slightly,

       M.K.’s external genitalia.


[32]   As for the level 4 felony child molesting conviction, the State was required to

       prove that Farmer performed fondling or touching of M.K., a child under

       fourteen years of age, with intent to arouse or to satisfy the sexual desires of

       himself of M.K. See Ind. Code § 35-42-4-3(b). “The intent element of child

       molesting may be established by circumstantial evidence and may be inferred

       from the actor’s conduct and the natural and usual consequence to which such

       conduct usually points.” Carter v. State, 31 N.E.3d 17, 30 (Ind. Ct. App. 2015),

       Court of Appeals of Indiana | Memorandum Decision 18A-CR-1745 | April 30, 2019   Page 20 of 21
       trans. denied. Farmer maintains that the State failed to prove that he had the

       requisite intent to arouse the sexual desires of himself or M.K. Rather, he

       suggests that the evidence, at most, shows two or three occasions of

       “inadvertent” touching. Appellant’s Br. at 48.


[33]   As detailed above, M.K. stated that Farmer touched her vagina under her

       underpants on more than one occasion, and she described in some detail how

       Farmer touched her by moving his finger up and down and in a circular

       motion. The jury could reasonably infer from this evidence that Farmer

       knowingly touched M.K. and did so with the intent to arouse or satisfy his or

       her sexual desires. See Amphonephong v. State, 32 N.E.3d 825, 833 (Ind. Ct.

       App. 2015) (holding that child’s testimony that defendant repeatedly put his

       hand in her pants and touched her genitals was sufficient evidence of intent to

       arouse or satisfy defendant’s sexual desires). The jury was not obligated to

       accept Farmer’s claims that his behavior was accidental or inadvertent, and his

       assertion on appeal is simply another request that we reweigh the evidence and

       reassess witness credibility, and we will not. Sufficient evidence supports

       Farmer’s convictions for both level 1 and level 4 felony child molesting.

       Accordingly, we affirm.


[34]   Affirmed.


       Vaidik, C.J., and Mathias, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 18A-CR-1745 | April 30, 2019   Page 21 of 21